UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
CHARLES W. RAMSEY, JR., )
)
Petitioner, )
)
V. )
) Criminal No. 95-0326 (PLF)
UNITED STATES PAROLE COMMISSION, )
)
Respondent. )
_____)
OPINION

This matter is before the Court on a petition for a writ of habeas corpus pursuant
to 28 U.S.C. § 2241 ﬁled by Charles W. Ramsey, Jr. Mr. Ramsey seeks to terminate or,
alternatively, to recalculate the terms of his parole. He alleges that the United States Parole
Commission has improperly maintained parole authority over him, or that, at the very least, it
has improperly calculated his parole term, in Violation of a plea agreement reached with the
United States Attorney‘s Ofﬁce for the District of Columbia and in contravention of a decision
of the United States District Court for the Southern District of West Virginia. Upon
consideration of the petition, the government’s response, and Mr. Ramsey’s reply, as well as the
relevant legal authorities and the entire record in this case, the Court will deny the petition and

dismiss the case.1

1 The petition, response, and reply are referred to by their docket numbers in Civil Action
No. 13-1003: Petition (“Pet”) [Dkt. No. 1]; Government’s Response (“Resp”) [Dkt. No. 3]; and
Petitioner’s Reply (“Reply”) [Dkt. No. 4].

I. BACKGROUND

On February 14, 1975, Mr. Ramsey was sentenced by a judge of this Court to
serve thirty years in prison for importation of cocaine with intent to distribute, to be followed by
a six—year special parole term. United States v. Ramsey, Criminal No. 74—623 (D.D.C.). At the
same time, he was also sentenced to a two-year term of imprisonment for unlawful possession of
a pistol, that sentence to run consecutive to the sentence in the narcotics case. United States V.
W, Criminal No. 74-624 (D.D.C.). The following year, on June 18, 1976, Mr. Ramsey was
sentenced by the United States District Court for the Southern District of New York to serve
ﬁfteen years in prison for conspiracy to violate the federal narcotics laws, that sentence to run
concurrently with the District of Columbia sentences. United States V. Ramsey, Criminal No.
75-1112 (S.D.N.Y.). The Bureau of Prisons combined these three sentences, resulting in an
aggregate maximum sentence of thirty-two years, to be followed by a six—year term of special
parole. Resp., Dkt. No. 3-3 at 29. On May 14, 1989, Mr. Ramsey was released on parole in all
three of these cases to supervision in the District of Columbia with up to 6,484 days remaining to
be served in the event of revocation, £1. at 22-3]. His term of regular parole was scheduled to
terminate on February 13, 2007. Iii. at 30; 343% Resp, Dkt. No. 3-4.

On November 21, 1995, while on parole, Mr. Ramsey was arrested in the District
of Columbia for unlawful possession with intent to distribute 500 grams or more of cocaine.
United States v. Ramsey, Criminal No. 95-0326 (D.D.C.). Based on this arrest, the Parole
Commission issued a parole violator warrant which was placed as a detainer pending his release

from custody in this 1995 case. Pet., Dkt. No. 1-4.2 After a six-day trial before the undersigned

 

2 A detainer is “a request by a criminal justice agency with the institution in which a
prisoner is incarcerated, asking the institution either to hold the prisoner for the agency or to

2

Commission may be a petitioner’s custodian because it then has control over him); Owens V.

Gaines, 219 F. Supp. 2d 94, 98 (D.D.C. 2002) (same).

 

On a petition for a writ of habeas corpus, judicial review of the Parole
Commission’s decision to revoke parole, and all related decisions, is limited to determining
whether there was an “abuse of discretion” by the Parole Commission, or, in other words,
whether there was a “rational basis” in the record to support such a determination by the Parole
Commission. Allston v. Gaines, 158 F. Supp. 2d 76, 79 (D.D.C. 2001) (citing Gambino v. E.W.

Morris, 134 F.3d 156, 159—60 (3d Cir. 1998)). In order to overturn a decision of the Parole

 

Commission, this Court must ﬁnd that the Parole Commission’s decisions were “either so

lacking in evidentiary support or [were] so irrational as to be fundamentally unfair.” Ash V.

 

Reilly, 431 F.3d 826, 830 (DC. Cir. 2005); accord Crawford v. Jackson, 323 F.3d 123, 129

 

(DC. Cir. 2003). In his petition for habeas corpus, Mr. Ramsey argues that the Parole
Commission’s decision to maintain parole authority over him, as well as its decisions regarding
the calculation of his present term of parole, should be overturned because they conﬂict with the
terms of the 2004 Plea Agreement and with the order issued by the United States District Court
for the Southern District of West Virginia. Resolving the merits of Mr. Ramsey’s petition,
therefore, requires this Court to measure the Parole Commission’s actions against the terms of

both the Plea Agreement and the West Virginia court’s order interpreting the Agreement.

111. EXHAUSTION OF ADMINISTRATIVE REMEDIES

The government first requests that the Court deny the petition for failure to
exhaust administrative remedies, Resp, Dkt. No. 3 at 8-10, arguing that “a person seeking

judicial review of agency action must ﬁrst have exhausted available administrative appeals

ll

within the agency.” 1d. at 8-9. The doctrine of exhaustion of administrative remedies “serves
the twin purposes of protecting administrative agency authority and promoting judicial
efﬁciency.” McCarthy v. Madigan, 503 US. 140, 145 (1992). The doctrine generally applies to
habeas corpus petitions challenging parole determinations. %, Egg Skinner v. Wiley, 355 F.3d
1293, 1295 (11th Cir. 2004) (per curiam) (exhaustion of administrative remedies prerequisite to
ﬁling for habeas corpus relief in parole matters under 28 U.S.C. § 2241). Because Mr. Ramsey
did not appeal the Parole Commission’s 2010 revocation decision to its National Appeals Board,
and did not challenge the underlying basis for the March 2005 revocation order R instead,
appealing that decision only to argue for a more lenient sentence, £6 M at 5 — the
government maintains that the exhaustion of administrative remedies doctrine precludes judicial

review.

The exhaustion of administrative remedies doctrine is subject to numerous
exceptions, McKart v. United States, 395 US. 185, 193 (1969), and courts have discretion to
excuse the non-jurisdictional exhaustion requirement where the litigant’s interest in an
immediate judicial decision outweighs the institutional interests underlying the exhaustion
requirement, Ass’n of Flight Attendants—CWA v. Chao, 493 F.3d 155, 159 (DC. Cir. 2007).
Exhaustion may be excused if delaying judicial review would cause irreparable injury or if the
disputed issue is outside the agency’s expertise and the litigant’s interest in immediate judicial
review outweighs the “government’s interests in efﬁciency and administrative autonomy that the
exhaustion doctrine is designed to further.” Avocados Plus Inc. v. Veneman, 370 F.3d 1243,

1247 (DC. Cir. 2004) (citing West v. Bergland, 611 F.2d 710, 715 (8th Cir. 1979)). This is such

a case.

12

Resolution of this habeas corpus petition requires the Court to interpret the 2007
decision of the United States District Court for the Southern District of West Virginia and the
2004 Plea Agreement approved by this Court. Interpreting the disputed terms of a federal court
judgment and/or a court—approved plea agreement is not within the administrative expertise of
the Parole Commission. s3 Ramon—Sepulveda v. INS, 824 F.2d 749, 751 (9th Cir. 1987) (court
has authority to preserve effectiveness of its earlier judgment without ﬁrst requiring exhaustion

of administrative remedies); Marshall v. Local Union N0. 639 Int’l Bhd. of Teamsters

 

Chauffeurs, Warehousemen and Helpers of America2 Inc., 593 F.2d 1297, 1302 (DC Cir. 1979)

(“The power of a federal court to protect and enforce its judgments is unquestioned”).
Requiring exhaustion could not serve either to protect the Parole Commission’s authority or to

promote judicial efﬁciency. _S§ McCarthy v. Madigan, 503 US. at 145; Avocados Plus v.

 

Veneman, 370 F.3d at 1247. The exhaustion requirement therefore does not preclude judicial

review of Mr. Ramsey’s claims for relief.

IV. DISCUSSION

A. Terms of the 2004 Plea Agreement and Their
Interpretation in the Southern District of West Virginia

As noted, the 2004 Plea Agreement was entered into pursuant to Rule 11(c)(1)(C)
of the Federal Rules of Criminal Procedure. Under that Rule, the parties agreed to a particular

sentence which the Court expressly approved at the time of the plea: “time served,
(approximately 109 months) to be followed by eight years of supervised release. . . . [T]he
[previous] sentence of 210 months will be vacated and a sentence of time served will be imposed

with credit since November 21, 1995.” 2004 Plea Agreement 1] 6. The parties further stipulated

l3

in paragraph 6 of the Plea Agreement that Mr. Ramsey would be released from the courthouse
on the day of the plea to commence his period of supervised release “without being returned to
any other prison facility”; and it expressly acknowledged Mr. Ramsey’s “immediate eligibility
for supervised release.” 1d? The Court accepted Mr. Ramsey’s plea on December 14, 2004,

expressly approving the terms of the Plea Agreement, and sentenced him that same day.

Paragraph 6 of the 2004 Plea Agreement contained promises that were binding
not only on the United States Attorney’s Ofﬁce for the District of Columbia. By stating that Mr.
Ramsey would be released immediately to begin his period of supervised release without being

returned to prison, the Agreement implicated the US. Marshals Service and the US. Parole

5 Paragraph 6 of the Plea Agreement, in pertinent part, reads as follows:

If the Court accepts the terms and conditions of this plea agreement,
and if the defendant completes the required plea colloquy in open
court, the court will proceed immediately to sentencing without any
additional delay. . . . The sentence imposed will be time served,
(approximately 109 months) to be followed by eight years of
supervised release. No other aspect of the sentence will be changed
except the sentence of 210 months will be vacated and a sentence of
time served will be imposed with credit since November 21, 1995.
Since the sentence is to be time served, the parties contemplate that
the defendant will be processed for release by the US Marshals
Service in the cell block ofthe US. Courthouse and will be released
to commence his period of supervised release from there without
being returned to any other prison facility. Ordinarily, the court is
not bound to impose any particular sentence when the parties reach
a plea agreement. In this agreement however, the parties intend to
invoke the rarely used provisions of Federal Rule of Criminal
Procedure 11(c)(l)(C), which binds the court to impose a particular
sentence upon acceptance of the guilty plea. . . . [S]uch an agreement
preserves the conviction, ends further litigation in this matter
including appellate litigation, and in exchange, results in your client’ s
immediate eligibility for supervised release.

2004 Plea Agreement ll 6.

l4

Commission, which has the authority to incarcerate parole violators.6 Whether the Plea
Agreement was improvidently or purposely written without anticipating the possible intervention
of the Parole Commission is irrelevant. The United States Attomey’s Ofﬁce made a
representation to Mr. Ramsey that was central to the Plea Agreement — namely, that he would
be released immediately without being returned to prison. As Mr. Ramsey saw it, the
government of the United States made an explicit representation that he would be released
immediately, and this representation was part of the inducement or consideration for Mr.
Ramsey’s acceptance of the plea offer. It was reasonable for Mr. Ramsey to understand that the
representation bound the government and to rely on this promise. Pursuant to the terms of the
Agreement, then, Mr. Ramsey was entitled to immediate release to commence his term of

supervised release in Criminal No. 95-0326 without returning to prison.

Despite the terms of the 2004 Plea Agreement, Mr. Ramsey was held as a parole
violator upon his release and returned to prison because the Parole Commission found that his
conviction upon this plea constituted a violation of the terms of his parole in the 1974 District of
Columbia cases and the 1975 Southern District of New York case, Criminal Nos. 74—623
(D.D.C.), 74-624 (D.D.C.), and 75-1112 (S.D.N.Y.). Believing that he had not gotten the beneﬁt

of his bargain as reﬂected in the 2004 plea entered before this Court, Mr. Ramsey ﬁled a habeas
corpus petition pro se against the Warden of F Cl Beckley in West Virginia, where he was

incarcerated, and against the Chairman of the Parole Commission.

 

6 Paragraph 5 of the Plea Agreement, by contrast, promised only that the United States
Attomey’s Ofﬁce for the District of Columbia would not further prosecute Mr. Ramsey; it did
not purport to bind the Parole Commission or any other entity of the Department of Justice. It
reads: “The United States Attorney’s Ofﬁce for the District of Columbia will not prosecute your
client for any charges arising out of the transactions and events that are the subject of the
indictment and this guilty plea.” 2004 Plea Agreement 1| 5.

15

The United States District Court for the Southern District of West Virginia
granted the habeas corpus petition and ordered petitioner’s immediate release from custody to
commence his term of supervised release in the case before this Court, Criminal No. 95-0326.
The magistrate judge, in her opinion, rejected four of Mr. Ramsey’s ﬁve grounds for habeas
corpus relief but granted the last claim, ﬁnding that the Parole Commission’s intervention
prevented the promises of the 2004 Plea Agreement from being fulﬁlled. Ramsey v. Felts, 2007
WL 2310037, at * 10. Drawing on the Supreme Court’s decision in Santobello v. New York,

404 U.S. 257 (1971), and cases from the Fourth Circuit applying Santobello, the magistrate

judge recommended that the District Court order speciﬁc performance of the bargain

contemplated by the parties in the 2004 Plea Agreement. Ramsey v. Felts, 2007 WL 2310037,

at *6—12.7 The magistrate judge concluded that while the government had received all of the
beneﬁts of its bargain, Mr. Ramsey had not. 1g. at *10—1 1. The court found that Mr. Ramsey

had relied on the government’s promise that he would be immediately released to commence his

7 In Santobello, the Supreme Court held that allowing the government to renege on
promises made in plea agreements would undermine the institutional, contractual, and
constitutional principles governing plea agreements. Santobello v. New York, 404 US. 257, 262
(1971) (“[W]hen a plea rests in any signiﬁcant degree on a promise or agreement of the
prosecutor, so that it can be said to be part of the inducement or consideration, such promise
must be fulﬁlled”); ggg ﬁg Mabry v. Johnson, 467 US. 504, 509 (1984) (“[W]hen the
prosecution breaches its promise with respect to an executed plea agreement, the defendant
pleads guilty on a false premise, and hence his conviction cannot stand . . . .”); United States v.
Jones, 56 F.3d 688, 691 (DC. Cir. 1995) (same); United States v. Peglera, 33 F.3d 412, 414 (4th
Cir. 1994) (“Because a government that lives up to its commitments is the essence of liberty
under law, the harm generated by allowing the government to forego its plea bargain obligations
is one which cannot be tolerated”); ﬁned States v. Boatner, 966 F.2d 1575, 1578 (11th Cir.
1992) (question is what was reasonably understood by defendant when he entered plea and
whether he was induced by the offer); United States v. Carter, 454 F.2d 426, 428 (4th Cir. 1972)
(plea agreements implicate the “honor of government, public conﬁdence in the fair
administration of justice, and the effective administration of justice in a federal scheme of
government”).

 

 

16

term of supervised release. E. Instead of immediate release, however, Ramsey was imprisoned
for Violating the terms of his parole. The purpose of the Plea Agreement therefore had been

frustrated and its terms had not been fulﬁlled. E“

On the recommendation of the magistrate judge, the District Court granted Mr.

Ramsey’s habeas corpus petition. Judgment Order, Ramsey v. Felts, Civil Action No. 06-0637

(S.D. W. Va. 2007) [Dkt. No. 31].9
Among the District Court judge’s speciﬁc ﬁndings were the following:

1. Mr. Ramsey’s decision to plead guilty rested to a signiﬁcant degree on a

promise or agreement of the prosecutor that he would be sentenced to time
served and would be immediately released to begin service of his term of
supervised release;

2. While Ramsey was sentenced to time served, the prosecutor’s promise
was not fulﬁlled because he was not immediately released;

3. The government is held to a higher degree of responsibility than Ramsey
for any imprecision or ambiguity in the plea agreement, in part because
the government drafted the agreement;

4. The plea agreement is ambiguous as a matter of law because it purported
to bind only the United States Attomey’s Ofﬁce, but it made

representations and promises affecting other agencies within the US.

8

Relying on Santobello and Fourth Circuit case law, the court construed any ambiguities
in the Agreement against the government. Ramsey v. Felts, 2007 WL 2310037, at *9—11
(discussing United States v. Jureidini, 846 F.2d 964 (4th Cir. 1988); United States V. Harvey,

791 F.2d 294 (4th Cir. 1986); and United States v. Carter, 454 F.2d 426 (4th Cir. 1992)); E am
United States V. Harvey, 791 F .2d at 300 (“[C]onstitutional and supervisory concerns require
holding the Government to a greater degree of responsibility than the defendant . . . for
imprecisions or ambiguities in plea agreements”).

 

9 The District Court for the Southern District of West Virginia adopted in ﬁill the
procedural history, legal analysis, proposed findings, and recommendation of the magistrate

judge assigned to the case. ﬁe Judgment Order, Ramsey v. Felts, Civil Action No. 06-0637
(S.D. W. Va. 2007) [Dkt. No. 31].

17

Department of Justice on which representations and promises Ramsey,
his counsel, and the District Court in the District of Columbia relied;

5. The Parole Commission’s action was unanticipated by the plea agreement
and resulted in the purpose of the plea agreement not being fulﬁlled;

6. It is the Court’s duty to ensure that the bargain represented by the plea
agreement is not frustrated.

Judgment Order, Ramsey V. Felts, Civil Action No. 06—0637 (SD. W. Va. 2007) [Dkt. No. 31] at
2—3. In ordering speciﬁc performance of the Plea Agreement, the West Virginia court required
Mr. Ramsey’s “immediate release to commence his period of supervised release.” E. at 3.
Accordingly, the warden released Mr. Ramsey from custody at FCI Beckley to commence his
term of supervised release. The Parole Commission thereupon granted Mr. Ramsey parole in
Criminal Nos. 74-623 (D.D.C.), 744624 (D.D.C.), and 75-1112 (S.D.N.Y.) with 5,519 days

remaining to be served if ever his parole should be revoked. Resp, Dkt. No. 3—3 at 8-15.

B. Mr. Ramsey ’s Present Petition for Habeas Corpus
1. Mr. Ramsey’s Request for Termination of His Parole

In Mr. Ramsey’s current Section 2241 habeas corpus petition, he argues that the
District Court in West Virginia ordered the government to release him “on supervised release
and only supervised release” — not on parole. Pet., Dkt. No. 1 at 10. He maintains that, in
authorizing and specifying only supervised release, the West Virginia court implicitly terminated
the terms of his parole from the 19708 cases and that the Parole Commission therefore lacked the
authority to release him on parole.  $2 filﬂ Reply, Dkt. No. 4 at 5—6. And it follows,

according to Mr. Ramsey, that if his parole was terminated in 2007 it therefore could not be

18

revoked in 2010, when the Parole Commission did so, resulting in the extension of his parole

term to its present expiration date of July 1, 2025. _S_e_e Pet., Dkt. No. l at 10.

The government responds that the 2007 West Virginia court order required that
Mr. Ramsey be released immediately on supervised release in Criminal No. 95-0326, but that it
did not terminate his parole in Criminal Nos. 74-623 (D.D.C.), 74—624 (D.D.C.), and 75—1112
(S.D.N.Y.), either explicitly or implicitly. Resp, Dkt. No. 3 at 13-14. Under the government’s
interpretation, the court in West Virginia held only that, because of the 2004 Plea Agreement
before this Court, the Parole Commission could not impose any further term of imprisonment for
violating parole based directly on Mr. Ramsey’s conviction in Criminal No. 95-0326. The Court
agrees with the government’s interpretation of the 2007 West Virginia decision: the order of the
District Court in West Virginia required Mr. Ramsey’s immediate release to commence
supervised release in Criminal No. 95-0326, prohibiting his further incarceration as a parole
violator based on the conviction in that case, but it did not terminate the terms of his parole from

the 1970s cases.

Termination of Mr. Ramsey’s parole in the three earlier criminal cases is not
apparent from the West Virginia court’s judgment. Ramsey’s criminal cases from the 19705
were not the subject of the 2004 Plea Agreement, as those cases had already been adjudicated,
nor were they even referenced in the Plea Agreement. All references to “case” or “matter” in the
Plea Agreement pertained to Criminal No. 95-0326. Except for the provision that Ramsey “will

be released to commence his period of supervised release [from the cell block of the U.S.
Courthouse] without being returned to any other prison facility,” 2004 Plea Agreement 1i 6, the

US. Attorney’s Ofﬁce made no promises or representations affecting Mr. Ramsey’s custody.

I9

The Parole Commission therefore appropriately maintained its parole authority over Mr. Ramsey
upon his release from prison in 2007. And, as a further consequence, the Parole Commission’s
2010 revocation of Ramsey’s parole was not done in error. This 2010 violation was based on a

wholly separate and subsequent criminal conviction, not on his conviction in Criminal No.

95—0326. As the government correctly states, neither the 2004 Plea Agreement nor the West
Virginia court’s decision gave Mr. Ramsey license to commit new crimes without risking parole
revocation and being sentenced to serve his back-up time. Resp. at 13 (“His plea agreement [in
Criminal No. 95-0326] and [the] 2007 decision in [the] Southern District of West Virginia did
not give [Mr Ramsey] carte blanche to commit future crimes with no consequences”). Thus,
when Mr. Ramsey was convicted in 2010 in the Superior Court of the District ofColumbia for
maintaining a gambling premises, the Parole Commission had authority to revoke his parole,

reincarcerate him, and recalculate his back-up time. 1g.

To reiterate, terminating Mr. Ramsey’s parole was not part of the original bargain
contemplated by the 2004 Plea Agreement, nor was it mandated by the judgment of the Southern
District of West Virginia. The court held only that, because of the promises made to Ramsey in
the 2004 Plea Agreement, the Parole Commission could not require Mr. Ramsey to serve
additional prison time as a parole violator based directly on his conviction in Criminal
No. 95—0326. Indeed, as the magistrate judge in West Virginia noted, “it appears that the parties
[to the 2004 Plea Agreement] and the court never gave the Parole Commission a thought” at the
time of the plea. Ramsey v. Felts, 2007 WL 2310037, at * l 1. Because terminating
Mr. Ramsey’s parole from his previous convictions was not part of the 2004 plea bargain,

Santobello did not compel the West Virginia federal court or this Court to order such an action.

20

and a jury, Mr. Ramsey was found guilty of unlawful possession with intent to distribute 500

‘ grams or more of cocaine in violation of21 U.S.C. § 841(a)(1) and (b)(l)(B)(ii). Resp, Dkt.
No. 3-7. Under the then—mandatory Sentencing Guidelines, he was sentenced by this Court on
December 17, 1997 to 210 months’ imprisonment, followed by eight years of supervised release.
M. Mr. Ramsey was designated to the Federal Correctional Institution at Beckley (“FCI
Beckley”) in Raleigh County, West Virginia. The parole violator warrant previously issued by
the Parole Commission was placed as a detainer against Mr. Ramsey. Resp, Dkt. No. 3—6. On
appeal, the United States Court of Appeals for the District of Columbia Circuit afﬁrmed
Mr. Ramsey’s conviction and sentence. United States v. Ramsey, 165 F.3d 980 (DC. Cir.
1999).

On August 16, 2000, Mr. Ramsey ﬁled a motion to vacate, set aside, or correct his
sentence from this conviction pursuant to 28 U.S.C. § 2255, alleging ineffective assistance of
counsel in Violation of the Sixth Amendment. United States v. Ramsey, 323 F. Supp. 2d 27, 29
(BBC. 2004). On July 1, 2004, after an evidentiary hearing, this Court found ineffective
assistance of counsel, granted the motion for relief under Section 2255, vacated the conviction
and sentence, and ordered a new trial. lg. at 44. The government filed a notice of appeal, but
later withdrew it. Rather than pursue the appeal or proceed with a new trial, the government
initiated plea discussions with Mr. Ramseyvand his new lawyer. Pursuant to the plea agreement,
dated November 30, 2004 (“2004 Plea Agreement”), Mr. Ramsey agreed to plead guilty to
Count One of the original indictment, charging unlawful possession with intent to distribute 500

grams or more of cocaine. Pursuant to Rule ll(c)(l)(C) 0f the Federal Rules of Criminal

 

notify the agency when release of the prisoner is imminent.” Carchman v. Nash, 473 US. 716,
719 (1985).

As a result, the Court concludes that when Mr. Ramsey was released in 2007 to commence

supervised release in Criminal Action No. 95—0326, the Parole Commission had not been
divested of its authority to reinstate Mr. Ramsey on parole in Criminal Nos. 74—623 (D.D.C.),
74—624 (D.D.C.), and 75-1112 (S.D.N.Y.). Consequently, the Court will not grant Mr. Ramsey’s

request for a declaration that his parole is or has been terminated.

2. Mr. Ramsey’s Request for Recalculation of His Parole

In Mr. Ramsey’s alternative claim for relief, he seeks an order directing the
Parole Commission to recalculate the terms of his parole in View of two considerations that, he
maintains, this Court should accept as fact. First, Ramsey argues that in 2010, when he was
convicted in the Superior Court of maintaining a gambling premises, he was at that time no
longer on regular parole but, rather, was then serving his sentence of special parole. Pet., Dkt.
No. l at 11.10 Second, Ramsey contends that the Parole Commission erred when it took account

of his conviction in the 1995 case when calculating his Salient Factor Score. E. at 8—1 1.

With respect to Mr. Ramsey’s ﬁrst argument, it is not clear what relevance there
is to the contention that his 2010 gambling conviction occurred while he was on special parole

rather than on regular parole. Ramsey himself seems to suggest that the law is unclear regarding

what impact such a difference might have on the recalculation of his parole conditions going

 

1° Recall that Mr. Ramsey was sentenced in the 19703 to a term of thirty-two years in
prison, followed by a six year term of special parole. S_6e m at 2. “Special parole is a
statutory creation that was used in sentencing up until the late 19805. Unlike regular (or
traditional) parole, whereby the Parole Commission releases an individual into the community
before the end of his term of imprisonment, special parole was imposed by the district court at
sentencing and followed the term of imprisonment. Special parole was eventually replaced by
supervised release, a similar mechanism that is administered by the courts.” Manso v. Fed.

Detention Ctr., Miami, 182 F.3d 814, 816 (1 1th Cir. 1999).

21

forward. SE Pet., Dkt. No. 1 at 11 n.4. Even if one were to assume, however, that this
difference would beneﬁt him in some way, Mr. Ramsey’s argument must be rejected because it
rests on a ﬂawed understanding of the 2004 Plea Agreement and the decision rendered by the

District Court in West Virginia.

Mr. Ramsey’s argument runs as follows: He contends that by Virtue of the 2004
Plea Agreement and the West Virginia court’s order interpreting that Agreement, the Parole
Commission’s March 2005 revocation order “had no legal effect.” Pet., Dkt. No. 1 at 10. In this
revocation order, the Parole Commission not only ordered that Ramsey be returned to prison —
an order that conﬂicted with the terms of the 2004 Plea Agreement, s34; mat 14-18 — but the
Commission also denied him credit for his street time while on parole. & Resp, Dkt. No. 3-11.
Ramsey argues that because this order was, in his view, a legal nullity, the Parole Commission’s
denial of street time credit likewise had no legal effect. E Pet., Dkt. No. l at 10—11. And
according to Ramsey, this entails that his term of regular parole actually expired in February
2007, meaning that in 2010 — when he was arrested and convicted for maintaining a gambling
premises — he was three years into his six-year sentence of the special parole imposed at the

time of his 19705 convictions. _S_e_e_ g.

Ramsey offers two alternative theories for ﬁnding that the Parole Commission’s
March 2005 revocation order bore no legal effect, and that the denial of street time credit
therefore was invalid. First, he contends that under paragraph 6 of the 2004 Plea Agreement and
the West Virginia court’s interpretation of that paragraph, the Parole Commission lacked any
authority to revoke his parole in 2005. As the Court already has explained, while paragraph 6

did indeed preclude the Commission from reincarcerating Ramsey as a parole violator on the

22

basis of the 2004 plea, it does not follow that the Parole Commission’s 2005 actions with respect
to Ramsey’s parole were null in toto. Because Mr. Ramsey was convicted in 2004 upon his plea
to one count of possession with the intent to distribute more than 500 grams of cocaine, the
Commission had the authority to forfeit his street time under the applicable statutes, regulations,
and case law. Indeed, by law street time may be forfeited for possession of a controlled

substance, see 18 U.S.C. § 4214(1), or for committing a crime punishable by a term of

 

imprisonment while on parole, l8 U.S.C. § 4210(b)(2). E Uptain V. Halt, No. 2:06—CV-105 1-

WKW (W0), 2009 WL 497504, at *4 (MD. Ala. Feb. 26, 2009); Schmanke V. Hemingway,

No. 02-CV-40028—FL, 2002 WL 34230308, at *5 (ED. Mich. Sept. 30, 2002); Simmons v. US.
Parole Comm’n, 590 F. Supp. 1221, 1222 (D.D.C. 1984). In 2004, Mr. Ramsey was convicted
in Criminal No. 95-0326 of a controlled substances offense, and the conviction was punishable
by a term of imprisonment.“ Accordingly, the Parole Commission properly denied him credit
for street time on the basis of this 2004 conviction — even though paragraph 6 of the Plea

Agreement forbade the Commission from reincarcerating Ramsey based on that conviction.

Mr. Ramsey’s second theory for ﬁnding that the Parole Commission’s street time
decision was invalid rests on paragraph 5 of the Plea Agreement. & Pet, Dkt. No. 1 at 10—11.
Paragraph 5 provided as follows: “The United States Attorney’s Office for the District of

Columbia will not prosecute your client for any other charges arising out of the transactions and

 

“ Whether or not Mr. Ramsey was actually imprisoned as a result is irrelevant. See

18 U.S.C. § 4210(b)(2) (if convicted of a crime “punishable” —— not punished — “by a term of
imprisonment” while on parole). But in fact he was imprisoned by this Court. The Court
sentenced him to a term of imprisonment of approximately 109 months, the time he had already
served for commission of this offense. See Judgment (Dec. 17, 2004), Resp, Dkt. No. 3-8 (“The
defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of TIME SERVED”).

23

events that are the subject of the indictment and this guilty plea.” 2004 Plea Agreement 1] 5.
Under Mr. Ramsey’s reading of that paragraph and his understanding of the West Virginia
court’s decision, the Parole Commission “had no authority to revoke parole based on the same
facts for which Mr. Ramsey was convicted in the 1995 case.” Pet., Dkt. No. l at 11.
Consequently, Ramsey argues, the 2005 revocation order was a legal nullity and, therefore, so

was the Commission’s decision to deny him street time credit.

This argument rests on the premise, advanced by Mr. Ramsey, that the Parole
Commission was bound by the terms of the 2004 Plea Agreement “to the same extent as the
United States Attorney’s Office”: since the US. Attorney’s Ofﬁce was prohibited from
“prosecuting” Mr. Ramsey based on his conviction in the 1995 case, so was the Parole
Commission. Pet, Dkt. No. l at 9. But it is clear from the terms of the Plea Agreement that the
Parole Commission was not bound by the terms of the Agreement to the same extent as was the
U.S. Attorney’s Ofﬁce for the District of Columbia. Paragraph 5 of the 2004 Plea Agreement
speciﬁcally bound the U.S. Attorney’s Ofﬁce for the District of Columbia — but no other entity
—— not to further prosecute Mr. Ramsey based on his conviction in Criminal No. 95—0326. 2004
Plea Agreement 1] 5. Paragraph 5 did not bind the Parole Commission. Consequently, the Parole

Commission was not precluded by that paragraph from taking into account Mr. Ramsey’s 2004
conviction with respect to decisions made regarding street time credit. Likewise, paragraph 5
did not bar the Parole Commission from taking the 2004 conviction into account when
calculating Mr. Ramsey’s Salient Factor Score. For this reason, the Court also rejects Mr.

Ramsey’s request that his case be returned to the Commission for recalculation of that score.

24

V. CONCLUSION

For the foregoing reasons, Mr. Ramsey’s petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2241 is denied. A separate Order consistent with this Opinion will be

issued this same day.12

 

SO ORDERED.
/s/
PAUL L. FRIEDMAN
DATE: March 4, 2015 United States District Judge

 

” Mr. Ramsey also seeks correction of the judgment in this case, entered on December 17,

2004, to state that he was convicted of an offense involving cocaine powder, not cocaine base or
crack. §e_e_ Pet. at l, 12. The government has no objection to this request, Resp. at 1-2, and the
Court agrees that the December 17, 2004 judgment clearly is in error. The Court therefore will
direct the Clerk of the Court to enter an amended judgment to this effect,

25

Procedure, the parties agreed on a sentence of “time served” (approximately 109 months), to be
followed by eight years of supervised release. 2004 Plea Agreement 1i 6 [Exhibit 12 to Dkt.
No. 3 in Civil Action No. 06-0637 (S.D. W. Va.)].3

Under the Plea Agreement, Mr. Ramsey also agreed to accept the ﬁnal version of
the 1996 presentence investigation report that was used by this Court in connection with the
sentence imposed on December 17, 1997, including the offense conduct section, as a factual
basis for his 2004 plea. 2004 Plea Agreement ll 3. The parties agreed not to contest any portion
of the 1996 presentence investigation report at sentencing, on appeal, or in connection with any
post—conviction petition. E. The United States Attorney’s Ofﬁce for the District of Columbia
also agreed not to prosecute Mr. Ramsey “for any other charges arising out of the transaction and
events” that were the subject of the indictment or the guilty plea. E. ll 5. Paragraph 6 of the
Plea Agreement stated, in relevant part:

Since the sentence is to be time served, the parties contemplate that

the defendant will be processed for release by the US. Marshals

Service in the cell block of the US. Courthouse and will be

released to commence his period of supervised release from there

without being returned to any other prison facility.
E. 11 6. In that same paragraph, the Plea Agreement acknowledged Mr. Ramsey’s “immediate

eligibility for supervised release.” 101. On December 15, 2004, the Court accepted Mr. Ramsey’s

guilty plea and sentenced him to time served followed by eight years of supervised release under

3 “An attorney for the government and the defendant’s attorney, or the defendant when
proceeding pro se, may discuss and reach a plea agreement. The court must not participate in
these discussions. If the defendant pleads guilty or nolo contendere to either a charged offense
or a lesser or related offense, the plea agreement may specify that an attorney for the government
will . . . agree that a speciﬁc sentence or sentencing range is the appropriate disposition of the
case, or that a particular provision of the Sentencing Guidelines, or policy statement, or
sentencing factor does not apply (such a recommendation or request binds the court once the
court accepts the plea agreement).” FED. R. CRIM. P. l 1(c)(l)(C).

4

Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. $2 Resp., Dkt. No. 3-8.

When Mr. Ramsey was released from custody on December 15, 2004 pursuant to
the Plea Agreement, the parole violator warrant was executed and Mr. Ramsey was held as a
parole Violator in his 1974 and 1975 District of Columbia and Southern District of New York
cases, Criminal Nos. 74-623 (D.D.C.), 74-624 (D.D.C.), and 75-1112 (S.D.N.Y.). S_ee Pet, Dkt.
No. 1—7; Resp., Dkt. No. 3-9. The Parole Commission held a parole revocation hearing on
February 16, 2005 at PC] Beckley, where Mr. Ramsey was incarcerated. Resp., Dkt. No. 3-10.
The hearing examiner determined that based on his 2004 plea in this case and the acknowledged
factual basis for the plea, it was established that Mr. Ramsey had violated the conditions of his
release in the earlier cases. E. at 2. The hearing examiner also found that Mr. Ramsey’s offense
behavior was rated as “Category 8,” the highest possible severity, because this offense involved
more than thirty-seven kilograms of cocaine. _I_d. His Salient Factor Score was 2. Q. In its
Notice of Action on March 14, 2005, the Parole Commission revoked Mr. Ramsey’s parole,
denied credit for the time spent on parole. and set a presumptive reparole date of October 21,
2014. Resp., Dkt. No. 3-11. Mr. Ramsey appealed the decision to the Parole Commission’s
National Appeals Board, arguing that there were “especially mitigating circumstances” that
justiﬁed a more lenient decision, citing his age and good behavior while incarcerated, and the
fact that his offense did not involve acts or threats of violence. Resp., Dkt. No. 3-12. The
National Appeals Board reviewed the appeal and afﬁrmed the Parole Commission’s decision,
ﬁnding that the circumstances Mr. Ramsey raised were not sufﬁciently mitigating to warrant a

more lenient decision. Resp., Dkt. No. 3-13.4

“ Mr. Ramsey also wrote to the Parole Commission on January 4, 2006 to request a new
revocation hearing. Mr. Ramsey argued that his acceptance of responsibility, acknowledged by

5

On August 16, 2006, while incarcerated at PC] Beckley in West Virginia,
Mr. Ramsey ﬁled a petition for a writ ofhabeas corpus pursuant to 28 U.S.C. § 2241 in the
United States District Court for the Southern District of West Virginia. Application for Writ of
Habeas Corpus, Ramsey v. Felts, Civil Action No. 06-0637 (S.D. W. Va. 2007) [Dkt. N0. 2].
Based upon her extensive ﬁndings of fact and conclusions of law, the magistrate judge assigned
to the case recommended that the court grant Mr. Ramsey’s habeas corpus petition. Ramsey V.
m, Civil Action No. 06-0637, 2007 WL 2310037 (SD. W. Va. 2007) [Dkt. No. 30]. On
August 7, 2007, the district court adopted the ﬁndings and recommendation of the magistrate
judge and granted Mr. Ramsey’s habeas corpus petition. Judgment Order, Ramsey v. Felts,
Civil Action No. 06—0637 (S.D. W. Va. 2007) [Dkt. No. 31]. The district court found that the
Parole Commission’s action — its incarceration of Mr. Ramsey as a parole violator based on his
2004 plea and conviction before this Court in Criminal No. 95-0326 — was unanticipated by the
2004 Plea Agreement and resulted in a failure by the government to honor the terms and intent
of the Agreement. 5. The court ordered that Mr. Ramsey be immediately released to
commence his period of supervised release in the instant case. E.

Mr. Ramsey was released from FCI Beckley on August 8, 2007 pursuant to the
order of the Southern District of West Virginia to begin his term of supervised release in
Criminal No. 95—0326. Pet, Dkt. No. 1-13. The Parole Cormnission then granted Mr. Ramsey

parole in Criminal Nos. 74-623 (D.D.C.), 74-624 (D.D.C.), and 75-1] 12 (S.D.N.Y.) with up to

 

this Court in its Order ofNovember 16, 2005, _s_§§ Criminal NO. 95-0326, Dkt. N0. 155,
constituted favorable information under the United States Parole Commission Guidelines, 28
C.F.R. § 2.28, to warrant reopening his case for a new parole revocation hearing. E Resp.,
Dkt. No. 3-14. The Parole Commission denied Mr. Ramsey’s request, ﬁnding that this
information would not have affected its previous parole decision.

6

5,519 days remaining to be served in the event of revocation. Resp., Dkt. No. 3-3 at 8—15; Dkt.
No. 3-18. According to the Certiﬁcate of Parole, Mr. Ramsey was to remain under parole
supervision through September 17, 2022. Resp., Dkt. No. 3—19. The Parole Commission’s
decision was not appealable. E.

On January 28, 2010, while on supervised release in Criminal No. 95-0326
(D.D.C) and on parole in the earlier cases, Criminal Nos. 74-623 (D.D.C), 74-624 (D.D.C), and
75-1112 (S.D.N.Y.), Mr. Ramsey was arrested and charged in the Superior Court of the District
of Columbia with maintaining a gambling premises. Resp., Dkt. No. 3—21. On April 26, 2010,
he was convicted in a non—jury trial and sentenced by Judge Florence Pan in Superior Court Case
No. 2010—CMD-2044 to 45 days’ imprisonment. E. On May 14, 2010, after a hearing, this
Court found that Mr. Ramsey had violated the terms of supervised release and therefore revoked
his supervised release, but concluded that no further sentence or supervised release should be
imposed. Resp., Dkt. No. 3-24.

On May 17, 2010, the Parole Commission issued a parole violator warrant against
Mr. Ramsey based on his gambling premises conviction in the Superior Court. Resp., Dkt. No.
3-20. The warrant was executed on June 10, 2010 after Mr. Ramsey’s release from
imprisonment on the Superior Court sentence. E. Mr. Ramsey received a parole revocation
hearing on September 22, 2010 at the Federal Detention Center in Philadelphia, Pennsylvania,
where he was then incarcerated. Resp., Dkt. No. 3-22. The Parole Commission found that
Mr. Ramsey had violated the conditions of his parole by engaging in the conduct underlying his
conviction for maintaining a gambling premises. It revoked Mr. Ramsey’s parole in Criminal
Nos. 74-623 (D.D.C), 74-624 (D.D.C), and 75—1 112 (S.D.N.Y.), forfeited the time he had spent

on parole since his release from FCI Beckley in 2007, and set a reparole date of April 21, 2011

7

after service of an additional twelve months in prison, with up to 5,519 days remaining to be
served in the event of a further parole violation. Resp., Dkt. No. 3-23. The Salient Factor Score
was 2. E. The Parole Commission’s Notice of Action indicated that the decision was
appealable, E, but Mr. Ramsey did not appeal. Mr. Ramsey served this twelve—month sentence
for violating parole at Rivers Correctional Institution (“CI Rivers”) in Winton, North Carolina.
Mr. Ramsey was released on parole on April 21, 2011; he is to remain under parole supervision
until July 16, 2025. E Resp, Dkt. No. 3-25.

On November 5, 2010, while incarcerated at C1 Rivers in North Carolina,
Mr. Ramsey ﬁled a motion in the United States District Court for the Southern District of West
Virginia seeking to enforce that court’s August 7, 2007 order. Motion, Ramsey v. Felts, Civil
Action No. 06—0637 (S.D. W. Va. 2007) [Dkt. No. 34]. He argued that his continued
incarceration at C1 Rivers on a parole violation determination breached the terms of the 2004
Plea Agreement in this Court and the 2007 West Virginia order requiring his immediate release
to a term of supervised release. ﬂ. Mr. Ramsey requested that the federal court in West
Virginia find that his parole terminated on December 14, 2004 as a result of the plea agreement
or, in the alternative, on August 7, 2007, the date of the decision from the Southern District of
West Virginia. Memorandum at 1—2, Ramsey v. Felts, Civil Action No. 06-0637 (S.D. W. Va.
2007) [Dkt. No. 35].

On December 7, 2010, the United States District Court for the Southern District
of West Virginia construed Mr. Ramsey’s motion to enforce the Plea Agreement and the 2007
order as another petition for habeas corpus relief under Section 2241 because “the motion
attacks the execution of the petitioner’s sentence.” Order, Ramsey v. Felts, Civil Action

No. 06-0637 (S.D. W. Va. 2007) [Dkt No. 39]. While noting that Mr. Ramsey’s claim “may

8

have some merit,” the court ordered that the matter be transferred to the United States District
Court for the Eastern District of North Carolina, which had jurisdiction over Mr. Ramsey’s
custodian, the warden of CI Rivers. _I_d. On December 20, 2010, Mr. Ramsey filed a motion
requesting that the court vacate its trans fer order and retain jurisdiction over the case. Motion,
Ramsey v. Felts, Civil Action No. 06-0637 (S.D. W. Va. 2007) [Dkt. No. 40]. On August 26,
2011, the West Virginia court denied Mr. Ramsey’s motion, citing the reasons set forth in its
December 7, 2010 order. Order, Ramsey V. Felts, Civil Action No. 06-0637 (SD. W. Va. 2007)
[Dkt. No. 45].

On January 26, 2011, Mr. Ramsey was transferred from C1 Rivers in North
Carolina to a halfway house in Washington, DC. Letter, Ramsey v. Felts, Civil Action
No. 06-0637 (S.D. W. Va. 2007) [Dkt. No. 43]. On May 31, 2011, the United States District
Court for the Eastern District of North Carolina directed Mr. Ramsey to show cause as to why
the action before it should not be dismissed for failure to prosecute. Order, Ramsey v. Felts,
Civil Action No. 10-2261 (E.D.N.C. 2010) [Dkt. No. 11]. On June 24, 2011, the federal court in
North Carolina dismissed the action without prejudice, citing Mr. Ramsey’s failure to respond to

the order to show cause. Order, Ramsey v. Felts, Civil Action No. 10—2261 (E.D.N.C. 2010)

 

[Dkt. No. 13]. Mr. Ramsey is currently on parole under the supervision of the United States
Probation Office for the District of Columbia. Resp, Dkt. No. 3 at 2 n.1. On October 4, 2011,
Mr. Ramsey, through counsel, ﬁled a motion in this Court to amend or correct his sentence

pursuant to 28 U.S.C. § 2241. Pet., Dkt. No. l.

II. LEGAL STANDARDS
Mr. Ramsey’s petition for a writ of habeas corpus pursuant to Section 2241 is
properly brought in this Court. Section 2241 provides that “writs of habeas corpus may be
granted by the Supreme Court, any justice thereof, the district courts and any circuit judge within
their respective jurisdictions.” 28 U.S.C. § 2241(a). The statute also requires that the petitioner
be “in custody” in order to ﬁle the writ. 28 U.S.C. § 2241(0). A petitioner who is on parole is in

government custody for the purposes of seeking habeas corpus relief. ﬁg Jones V.

 

Cunningham, 371 US. 236, 242-43 (1963) (parole signiﬁcantly conﬁnes parolee’s freedom,
keeping parolee in custody within the meaning of the habeas corpus statute); §_e_e ﬂ). Doganiere
v. United States, 914 F.2d 165, 169-70 (9th Cir. 1990) (proper way to seek review of Parole
Commission’s decision is by petition for writ of habeas corpus under Section 2241 addressed to
district court with jurisdiction over petitioner or petitioner’s custodian); Blau V. United States,
566 F.2d 526, 527—28 (5th Cir. 1978) (petition for habeos corpus under Section 2241 is proper
vehicle to review Parole Commission decision).

As a parolee subject to the conditions of parole until 2025, Mr. Ramsey is “in
custody” within the meaning of the statute. Furthemiore, Mr. Ramsey is subject to the authority

of the United States Parole Commission, and is directly supervised by the United States

Probation Ofﬁce for the District of Columbia. E 18 U.S.C. § 4203(b)(4) (empowering Parole
Commission to request that probation ofﬁcers perform direct supervision of federal parolees).
Therefore, this Court can properly consider Mr. Ramsey’s petition. E 28 U.S.C. § 2243 (“The
writ, or order to show cause shall be directed to the person having custody of the person

detained”); s_e_e @ Guerra v. Meese, 786 F.2d 414, 417 (DC. Cir. 1986) (once paroled, Parole

lO